NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               WILLIE J. COCKRELL,
                 Petitioner-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7115
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-0500, Judge Lawrence B.
Hagel.
                 ____________________

              Decided: November 5, 2010
                 ____________________

   WILLIE J. COCKRELL, Bessemer, Alabama, pro se.

    SCOTT T. PALMER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
COCKRELL   v. DVA                                          2


ney General, JEANNE E. DAVIDSON, Director, and KIRK T.
MANHARDT, Assistant Director.
              __________________________

     Before GAJARSA, LINN, and DYK, Circuit Judges.
PER CURIAM.
    Mr. Willie J. Cockrell appeals the decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) that affirmed the Board of Veterans’
Appeals (“Board”) decision denying him entitlement to an
effective date earlier than July 20, 2005, for his bilateral
hearing loss and tinnitus. Cockrell v. Shinseki, No. 09-
0500, 2010 WL 2232430, at *1 (Vet. App. June 3, 2010).
Because Mr. Cockrell is appealing factual determinations,
or at most, the law as applied to the facts of the case, this
court lacks jurisdiction to consider his claims and the
appeal is dismissed.
                       BACKGROUND
     Mr. Cockrell served in the United States Army from
January 1968 to December 1969. On July, 20, 2005, the
Department of Veterans Affairs (“VA”) received Mr.
Cockrell’s claim for tinnitus and bilateral hearing loss. In
November 2005, Mr. Cockrell received a VA medical
examination. Based on the examination’s results, the
regional office issued a rating decision awarding Mr.
Cockrell disability benefits for bilateral hearing loss with
a 20% disability rating and tinnitus with a 10% disability
rating. The effective date assigned to both the tinnitus
and bilateral hearing loss disability ratings was July 20,
2005, which the regional office determined based on the
date that the “original disability claim . . . was received.”
Id., at *2.
3                                          COCKRELL   v. DVA


     In December 2005, Mr. Cockrell filed a Notice of Dis-
agreement (“NOD”) with the rating decision. In the NOD,
he stated, “I do not agree with the date which is being
used to determine the time that my compensation started.
I feel that the date of my compensation should go back to
the day I separated from the military.” Id. In May 2007,
Mr. Cockrell was afforded a hearing before the regional
office. The hearing testimony addressed Mr. Cockrell’s
concerns for his effective date, but did not discuss an
increase in disability rating.
    In June 2007, Mr. Cockrell appealed to the Board,
stating that he wished to appeal “[e]ntitlement to an
effective date earlier than July 20, 2005, for the grant of
service-connection for bilateral hearing loss and tinnitus.”
Id. On February 2, 2009, the Board determined that Mr.
Cockrell was not entitled, by law, to an effective date
earlier than July 20, 2005.
    Mr. Cockrell appealed the Board’s decision to the Vet-
erans Court; the decision was affirmed. In addition to his
earlier effective date argument, Mr. Cockrell asserted, for
the first time, that he wanted his percent rating of dis-
ability increased for his hearing loss. Regarding the
earlier effective date argument, the Veterans Court held
that Mr. Cockrell “is simply not entitled by law to an
effective date earlier than the date VA received his claim.”
Id. The Veterans Court relied on 38 C.F.R. § 3.157(a)
(2009); the regulation states that the effective date for an
award of compensation benefits is the later of the date of
the receipt of the claim or the date when entitlement to
the benefit arose. Additionally, the Veterans Court noted
that 38 U.S.C. § 5110(a) (2006) states that the effective
date for an award of disability benefits “shall not be
earlier than the date of receipt of the application.”
Cockrell, 2010 WL 2232430, at *2.
COCKRELL   v. DVA                                          4


    The Veterans Court, relying on Maggitt v. West, 202
F.3d 1370, 1377-78 (Fed. Cir. 2000), decided to exercise its
discretion to consider Mr. Cockrell’s argument for in-
creased disability ratings, even though the specific argu-
ment was not presented before the Board. Cockrell, 2010
WL 2232430, at *2. Concerning tinnitus, the Veterans
Court found that “Mr. Cockrell was awarded the maxi-
mum disability rating authorized and is not entitled to an
increase in disability rating.” Id. The Veterans Court
then reviewed Mr. Cockrell’s hearing loss disability rating
and decided the proper rating was awarded based on his
examination results. Id., at *3.
     Mr. Cockrell timely appealed the Veterans Court’s de-
cision to this court.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Forshey v. Principi, 284 F.3d
1335, 1338 (Fed. Cir. 2002). Under 38 U.S.C. § 7292(a),
this court has jurisdiction over rules of law or the validity
of any statute or regulation, or an interpretation thereof
relied on by the Veterans Court in its decision. This court
may also entertain challenges to the validity of a statute
or regulation, and may interpret constitutional and statu-
tory provisions as needed for resolution of the matter. 38
U.S.C. § 7292(c). In contrast, except where an appeal
presents a constitutional question, this court “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2). Because Mr.
Cockrell’s single issue falls under the prohibited catego-
ries listed in § 7292(d)(2), this court lacks jurisdiction to
review Mr. Cockrell’s appeal.
    Mr. Cockrell’s entire appeal consists of the following
statement: “The Court of Appeals for Veterans Claims
5                                            COCKRELL   v. DVA


failed to decide correctly regarding dating my hearing loss
back to December 30, 1969 for my hearing loss.” This
claim is, at most, a challenge to the Veterans Court’s
application of laws and regulations to the facts of the
case. Mr. Cockrell raises no other issues.
                       CONCLUSION
     Because Mr. Cockrell’s   appeal involves neither the va-
lidity or interpretation of   a statute or regulation nor a
Constitutional challenge,     this court is statutorily pre-
cluded from considering       his claim. Accordingly, the
appeal is dismissed.
    No Costs.